Order sustaining writ of habeas corpus and discharging relator from imprisonment reversed upon the law and the facts, writ dismissed, and relator remanded under the commitment. We think the evidence presented at the hearing before the magistrate, together with the admission of defendant on the inquiry concerning his previous conviction, brought the case within the provisions of the statute authorizing an indeterminate sentence. (Parole Commission Act, § 4, as amd. by Laws of 1916, chap. 267.)* Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur,

 Sic. See Laws of 1915, chap. 579, § 4, as amd. by Laws of 1916, chap. 287.— [Rep.